1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MARIA TERESA REDELA,                               )    Case No.: 1:19-cv-0797-LJO JLT
                                                        )
12                  Plaintiff,                          )    ORDER DIRECTING THE CLERK OF COURT
                                                        )    TO CLOSE THIS ACTION IN LIGHT OF THE
13          v.                                          )    NOTICE OF VOLUNTARY DISMISSAL
                                                        )
14   AMY’S COMFORT CARE INC., et al.,                   )    (Doc. 5)
                                                        )
15                  Defendants.                         )
                                                        )
16
17          On July 31, 2019, Maria Teresa Redela filed a Notice of Dismissal, indicating she was

18   “dismissing all causes of action in the complaint against Defendants Amy’s Comfort Care, Inc. and

19   Amardeep Kaur a.k.a. Amardeep Dhillon, with prejudice.” (Doc. 5 at 2) Pursuant to Rule 41(a)(1)(A),

20   “the plaintiff may dismiss an action without a court order by filing . . . a notice of dismissal before the

21   opposing party serves either an answer or a motion for summary judgment.” Because the defendants

22   had not appeared or filed an answer, the action was automatically terminated. Id. Accordingly, the

23   Clerk of Court is DIRECTED to close this action.

24
25   IT IS SO ORDERED.

26      Dated:     August 1, 2019                                 /s/ Jennifer L. Thurston
27                                                          UNITED STATES MAGISTRATE JUDGE

28
